 
                                                                                                                                                      
Exhibit 10.3
DOLLAR TREE, INC.


OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


(EXECUTIVE OFFICERS -- PERFORMANCE GOAL)
 
This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of June 13,
2012 (the “Date of Grant”), is delivered by Dollar Tree, Inc., a Virginia
corporation, (the “Company”), to Bob Sasser, (the "Grantee").
 
W I T N E S S E T H:
 
The Dollar Tree, Inc. Omnibus Incentive Plan (the “Plan”) provides for the grant
of Restricted Stock Units in accordance with the terms and conditions of the
Plan, which are incorporated herein by reference.  The Company has determined
that it is in the best interest of the Company and its shareholders to issue an
Award of Restricted Stock Units to the Grantee.  Capitalized terms used in this
Agreement and not otherwise defined herein or in the Notice of Grant have the
meanings set forth in the Plan.
 
1. Restricted Stock Units.  The Company hereby grants the Grantee the number of
Restricted Stock Units as set forth in the Notice of Grant subject to the terms,
conditions and restrictions as set forth in the Plan, this Agreement and the
Notice of Grant.  Each vested Restricted Stock Unit shall represent the right of
the Grantee to receive one share of the Company’s Stock or the cash equivalent
of the Fair Market Value of one share of the Company’s Stock determined on the
applicable vesting date (or if the applicable vesting date is not a business
day, then on the first business day preceding the applicable vesting
date).  Except as otherwise provided in Section 3 below, the Restricted Stock
Units will be settled by issuance of shares of Stock, or payment will be made,
as soon as practicable after the date the Restricted Stock Units vest, but in no
event later than the last day of the fiscal year in which the Restricted Stock
Units vest.
 
2. Vesting and Transfer Restrictions of Restricted Stock Units.  The
restrictions described in Sections 2.1 and 2.2 shall lapse when the Vesting
Criteria set forth in the Notice of Grant are satisfied.  Notwithstanding any
provision of this Agreement to the contrary, the Committee shall have the
authority to decide, in its sole discretion, to accelerate satisfaction of the
Service Requirement in the Notice of Grant with respect to all or part of the
Restricted Stock Units.
 
2.1. Termination of Employment.  In the event that Grantee has a voluntary
Termination of Employment with the Company for any reason, or Grantee has a
Termination of Employment by the Company due to “Cause” (as defined in the
retention agreement between the Grantee and the Company), prior to the
satisfaction of the Vesting Criteria, then the unvested Restricted Stock Units
shall be forfeited as of the date of such Termination of Employment.  In the
event that Grantee has an involuntary Termination of Employment for any reason
except “Cause” (as defined in the retention agreement between Grantee and the
Company), then the Service Requirement in the Notice of Grant shall be deemed
immediately and fully satisfied; provided, however, except as otherwise provided
in Section 2.3 of this Agreement, any vesting based on the Performance Goal
included in the Vesting Criteria will be satisfied solely to the extent
certified by the Committee as required in the Notice of Grant.  For purposes of
this Agreement, “Termination of Employment” shall mean a “separation from
service” (as defined in Treasury Regulation § 1.409A-1(h)) for any reason other
than death or Disability. Notwithstanding any provision of this Agreement to the
contrary, Termination of Employment by the Grantee for “Good Reason” (as defined
under Treasury Regulation § 1.409A-1(n)(2)(ii)) shall be deemed an involuntary
termination without Cause for all purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2. Transfer Restrictions.  Your Restricted Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise,
other than by will or by the laws of descent or distribution, and the provisions
of this Agreement, the Plan and the Notice of Grant shall be binding upon the
executors, administrators, heirs, and successors of the Grantee.  Any levy of
any execution, attachment or similar process upon the Restricted Stock Units,
shall be null, void and without effect.  Notwithstanding the foregoing, Grantee
may designate one or more beneficiaries for receipt of the shares of Stock
subject to this Award upon Grantee’s death by delivering a beneficiary
designation form to the Company.  A beneficiary designation will not become
effective unless it is made on the form approved by the Company and is received
by the Company prior to the Grantee’s death.
 
2.3. Change in Control.  In the event of a Change in Control, (a) the
Performance Goal listed in the Notice of Grant shall be deemed fully satisfied
on the consummation date of such Change in Control and (b) Section 14 of the
Plan shall apply to the Restricted Stock Units and the Committee may take such
actions as it deems appropriate pursuant to the Plan, including accelerating
vesting of the Award by waiving the Service Requirement set forth in the Notice
of Grant.  Except as otherwise specifically provided in the immediate next
sentence or in Section 3 of this Agreement, if the vesting of Restricted Stock
Units is accelerated under this Section 2.3, such vested Restricted Stock Units
shall be settled within 30 days of the date of the corporate action that
accelerates vesting hereunder. Notwithstanding any provision to the contrary in
this Agreement, in the event accelerated vesting of the Restricted Stock Units
is required based on the terms of a retention agreement entered into by and
between the Grantee and the Company prior to the Date of Grant, the Restricted
Stock Units shall vest as required in such agreement and such vested Restricted
Stock Units shall be settled or paid within 30 days of the Grantee’s Termination
of Employment.
 
2.4. Dividends.  The Grantee shall be entitled to Dividend Equivalent Rights as
provided in Section 9.4 of the Plan.
 
2.5. Adjustments for Recapitalizations.  In the event of a Transaction (as
defined in Section 4.5 of the Plan), the Restricted Stock Units shall be
adjusted as set forth in Section 4.5 of the Plan and any additional securities
or other consideration received pursuant to such adjustment shall be subject to
the restrictions and risk of forfeiture to the same extent as the Restricted
Stock Units with respect to which such securities or other consideration has
been distributed.
 
3. Death or Permanent Disability of Grantee.
 
3.1. Effect of Disability. In the event of Grantee’s Disability prior to
satisfying the Vesting Criteria for the Restricted Stock Units, both the
Performance Goal and the Service Requirement in the Notice of Grant shall be
deemed immediately and fully satisfied.  For purposes of this Agreement,
“Disability” shall mean the Grantee has been determined to be disabled under the
long-term disability insurance policy of the Company or the Company determines
that a qualified medical professional has opined that the grantee is unable to
engage in any substantial gainful employment by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
 
3.2. Death of Grantee.   In the event of the death of the Grantee prior to
satisfying the Vesting Criteria for the Restricted Stock Units, both the
Performance Goal and the Service Requirement in the Notice of Grant shall be
deemed immediately and fully satisfied
 
 
 

--------------------------------------------------------------------------------

 
 
4. Shareholder Rights.  This Award of Restricted Stock Units does not entitle
you to any rights as a shareholder of the Company unless and until the shares of
Stock underlying the Award have been issued to you by registry in book-entry
form with the Company.
 
5. Issuance of Shares. To the extent the Committee does not elect to settle the
Restricted Stock Units in cash, the Company will issue the shares of Stock
subject to the Restricted Stock Units as non-certificated shares in book-entry
form registered in Grantee’s name.  The purchase price of the shares of Stock is
your Service to the Company during the vesting periods. The obligation of the
Company to deliver shares of Stock upon the vesting of the Restricted Stock
Units shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant state and federal securities laws and regulations and the rules of any
applicable stock exchange.
 
6. Code Section 409A.  The payment made, or issuance of shares of Stock, under
this Agreement is intended to be exempt from Section 409A as a distribution made
during the short term deferral period exemption under the regulations
promulgated under Code Section 409A and this Agreement shall be interpreted as
necessary to comply with such intent.
 
7. Taxes; Withholding Obligation.
 
7.1. Generally. Grantee shall be ultimately liable and responsible for all taxes
owed in connection with the Award, regardless of any action a Member Company
takes with respect to any tax withholding obligations that arise in connection
with the Award. The Member Companies make no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Award or the subsequent sale of shares of Stock issuable pursuant
to the Award. Neither the Company nor any Member Company is committed or under
any obligation to structure the Award to reduce or eliminate your tax liability.
 
7.2. Payment of Withholding Taxes.
 
7.2.1. Prior to any event in connection with the Award (e.g., vesting) that the
Company determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
or social tax obligation (the “Tax Withholding Obligation”), Grantee must
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company.
 
7.2.2. Unless Grantee chooses to satisfy the Tax Withholding Obligation by some
other means in accordance with Section 7.2.3. below, Grantee’s acceptance of
this Award constitutes Grantee’s instruction and authorization to the Company,
and any brokerage firm determined acceptable to the Company for such purpose, to
sell on Grantee’s behalf (including to the Company or any affiliate of the
Company through the retention of a portion of the shares of Stock) a whole
number of shares of Stock from those shares of Stock issuable to Grantee as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax Withholding Obligation. Such shares of Stock will be sold on the
day the Tax Withholding Obligation arises or as soon thereafter as practicable.
If applicable, Grantee will be responsible for all brokers’ fees and other costs
of sale, and agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Grantee’s Tax Withholding Obligation, the Company
agrees to pay such excess in cash to Grantee through payroll as soon as
practicable. Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your Tax Withholding
Obligation. Accordingly, Grantee agrees to pay to the Company (or Member Company
as applicable) as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of shares of Stock described above.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2.3. At any time not less than five (5) business days before any Tax
Withholding Obligation arises Grantee may elect to satisfy his or her Tax
Withholding Obligation by delivering to the Company (or Member Company as
applicable) an amount that the Company determines is sufficient to satisfy the
Tax Withholding Obligation by (i) wire transfer to such account as the Company
may direct, (ii) delivery of a certified check payable to the Company (or Member
Company as applicable), or (iii) such other means as the Company may establish
or permit.
 
7.2.4. The Company may refuse to issue any shares of Stock to Grantee until
Grantee satisfies the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain, without notice, from
shares of Stock issuable under the Award or from salary or other amounts payable
to you, shares of Stock or cash having a value sufficient to satisfy the Tax
Withholding Obligation.
 
8. Forfeiture Event.  If prior to the date the Service Requirement is satisfied,
the Company is required to prepare a financial restatement that affects the
amount of the Company’s positive cumulative net income during the period of the
Performance Goal as described in the Vesting Criteria in the Notice of Grant,
then the Committee shall determine if the Performance Goal would be satisfied
based on the Company’s positive cumulative net income for the performance period
based on the applicable financial restatement.  If the Committee determines that
the Performance Goal would not be satisfied under the applicable financial
restatement, then Restricted Stock Units shall be immediately forfeited.
 
9. No Employment Rights.  Nothing in this Agreement shall affect in any manner
whatsoever the right or power of a Member Company to terminate Grantee’s
employment for any reason, with or without cause.
 
10. Miscellaneous.
 
10.1. Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Virginia, without giving effect to choice of law provisions thereof.  The
Circuit Court of the City of Norfolk, Virginia, and the United States District
Court, Eastern District of Virginia, Norfolk Division shall be the exclusive
courts of jurisdiction or venue for any litigation, special proceedings or other
proceedings between the parties that my be brought, or arise out of, in
connection with, or by reason of this Agreement and the parties to this
Agreement hereby consent to the jurisdiction of such courts.
 
10.2. Entire Agreement; Enforcement of Rights.  The Plan and the Notice of Grant
are hereby incorporated by reference in this Agreement.  This Agreement
(including the Plan and the Notice of Grant) sets forth the entire agreement and
understanding of the parties relating to the subject matter herein.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in a writing signed by the
Company and the Grantee to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
 
10.3. Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
10.4. Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
 
 
 

--------------------------------------------------------------------------------

 
 
10.5. Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The rights and obligations of Grantee under this Agreement may only be
assigned with the prior written consent of the Company.
 
10.6. Disclosure of Information.  In the event the Committee determines that the
Grantee has materially violated the provisions of this Section 10.6, the Grantee
shall immediately forfeit all unvested Restricted Stock Units.  The Grantee
recognizes and acknowledges that the Company’s trade secrets, confidential
information, and proprietary information, including customer and vendor lists
and computer data and programs (collectively “Confidential Information”), are
valuable, special and unique assets of the Company’s business, access to and
knowledge of which are essential to the performance of the Grantee’s duties. The
Grantee will not, before or after his date of Termination of Employment, in
whole or in part, disclose such Confidential Information to any person or entity
or make such Confidential Information public for any purpose whatsoever, nor
shall the Grantee make use of such Confidential Information for the Grantee’s
own purposes or for the benefit of any person or entity other than the Company
under any circumstances before or after the Grantee’s date of Termination of
Employment; provided that this prohibition shall not apply after the Grantee’s
date of Termination of Employment to Confidential Information that has become
publicly known through no action of the Grantee. The Grantee shall consider and
treat as the Company’s property all memoranda, books, records, papers, letters,
computer data or programs, or customer lists, including any copies thereof in
human- or machine-readable form, in any way relating to the Company’s business
or affairs, financial or otherwise, whether created by the Grantee or coming
into his or her possession, and shall deliver the same to the Company on the
date of Termination of Employment or, on demand of the Company, at any earlier
time.
 

